Citation Nr: 9926248	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a chest disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother



INTRODUCTION

The appellant had active service from January 1973 to 
December 1975 and from May 1980 to June 1982.  In a September 
1998 administrative decision, the Department of Veterans 
Affairs (VA) Pittsburgh Regional Office (RO) determined that 
his Other Than Honorable discharge from his second period of 
service, from May 1980 to June 1982, constituted a statutory 
bar to VA benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1992 rating decision of the RO, which denied the 
claims of entitlement to service connection for back, chest, 
and psychiatric disorders.  The appellant disagreed and this 
appeal ensued.  The Board remanded the claim in May 1996.  

The Board previously denied the psychiatric-disorder claim in 
a December 1987 decision.  Decisions of the Board are final, 
38 U.S.C.A. § 7104, and may not be reopened in the absence of 
new and material evidence submitted by the appellant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The RO determined, 
in a January 1998 decision, that the appellant had not 
submitted such new and material evidence (although in other 
decisions it denied the claim on the merits).  In light of 
the Board's analysis below, the claim of service connection 
for a psychiatric disorder is reopened.  As such, the issue 
for appellate review is as stated on the title page of this 
decision.  

The appellant testified concerning these claims at hearings 
in March 1994 and May 1998.  However, after the May 1998 
hearing, the appellant filed May and July 1998 statements 
indicating that he wanted to testify at a hearing before the 
Board in Washington, D.C.  In a June 1999 letter, the Board 
informed the appellant that he was scheduled for a hearing in 
August 1999.  In July 1999, he informed VA through his 
representative that he would not attend the hearing.  




FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
psychiatric disorder was denied in a December 1987 Board 
decision.  

2.  The additional evidence received into the record relevant 
to the psychiatric-disorder claim and subsequent to December 
1987 is new and material, as it contains competent evidence 
linking the post-service findings of a psychiatric disorder 
to service.  

3.  No competent evidence has been submitted linking the 
post-service findings of a back disorder to service or a one-
year period after separation from service.  

4.  No competent evidence has been submitted linking the 
post-service findings of a chest disorder to service or a 
one-year period after separation from service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

2.  The claim for service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for a chest disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality Analysis Regarding
Service Connection for a Psychiatric Disorder

The Board, in December 1987, issued a final decision denying 
the claim of service connection for a psychiatric disorder.  
See 38 U.S.C.A. § 7104 (decisions of the Board are final).  
The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board required to reopen if 
such evidence is submitted and prohibited from reopening and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.  See Barnett, 
83 F.3d at 1383-84.  

Since the appellant filed his claim, a series of significant 
cases have radically altered the analysis employed in 
deciding whether to reopen a claim.  For years when an 
appellant sought to reopen a claim, the U.S. Court of Appeals 
for Veterans Claims (Court) (the U.S. Court of Veterans 
Appeals prior to March 1, 1999) required the Board to conduct 
a two-step analysis.  Manio v. Derwinski , 1 Vet. App. 140 
(1991).  First, the Board was to determine whether the 
evidence presented since the prior final disallowance of the 
claim was new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Only then was the Board take the 
second step, reopening the claim and reviewing all of the 
evidence of record to determine the outcome of the claim on 
the merits.   See Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991).  Excluded from this analysis was any need for the 
appellant to show that the claim was well grounded, the 
threshold issue in service-connection claims.  See Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995) (holding that a reopened 
claim was implicitly well grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), a higher judicial body that the Court, 
fundamentally altered this analytical process.  Prior to 
Hodge, the Court required, before reopening, that there be a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (citing Chisholm v. Secretary of Health and Human 
Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  Thus, in 
taking the first step of the Manio analysis, the Court had 
required affirmative answers to three questions:  (1) Was the 
newly presented evidence "new" (that is, not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of 
record)?; (2) Was it "probative" of the issues at hand?; 
and (3) If it was new and probative, then, in light of all of 
the evidence of record, was there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  
Evans (Samuel) v. Brown, 9 Vet. App. 273, 283 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."   Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

At the time of the December 1987 decision, the Board 
summarized the evidence then of record and concluded that 
service connection was not warranted.  The Board noted that 
the service medical records were silent as to any psychiatric 
symptomatology and that post-service psychiatric findings 
were made about three years after separation from service, 
outside the one-year period during which psychotic 
symptomatology would be presumed to have been incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The evidence submitted in the years after this decision 
focuses predominantly on the current state of the appellant's 
psychiatric condition.  These documents, however, as well as 
his statements and hearing testimony, provide a more complete 
picture of the circumstances of the claimed disorder.  For 
this reason, the new evidence is material, and the claim of 
service connection for a psychiatric disorder must be 
reopened.  The record need not show that this new evidence 
presents a reasonable possibility of changing the outcome of 
the December 1987 Board decision, since the Federal Circuit 
struck down that Court-imposed requirement.  See Hodge, 155 
F3d at 1359-64.  

II.  Well-Grounded Analysis 
Regarding Service Connection for a Psychiatric Disorder

Since the Board has determined that the previously denied 
claim is reopened, it must now proceed to the second step of 
the Elkins test; it must determine whether the claim as 
reopened is well grounded, presuming the credibility of all 
the evidence of record in support of the claim.  Winters, 12 
Vet. App. at 206-07.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or within an applicable presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(psychosis shown within one year of separation may be 
presumed incurred in service).  The threshold question that 
must be resolved with regard to a claim is whether the 
appellant has presented evidence of a well-grounded claim.   
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation of a disorder 
that is service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  In order for a service-connection claim to be well 
grounded, there must be (1) competent evidence of current 
disability (a medical diagnosis); (2) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

As already noted, the service medical records are silent as 
to psychiatric symptomatology.  The appellant's lay 
allegations of a psychiatric injury or disease in service 
must be accepted as true for purposes of determining whether 
the claim is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993) (truthfulness of evidence must be presumed when 
determining whether a claim is well grounded).  Moreover, the 
evidence demonstrates that the appellant has received 
psychiatric treatment since at least 1978 and that the 
disorder is so severe that VA has adjudged him incompetent to 
handle his own funds.  These findings document competent 
medical evidence of a current psychiatric disorder, thereby 
satisfying the first two elements of a well-grounded claim.  
Caluza, 7 Vet. App. at 506.  

Thus, in order for the claim to be well grounded, the record 
must include competent medical evidence of a nexus, or link, 
between the current disorder and service.  Of particular 
importance is a July 1997 VA examination report, in which the 
examiner diagnosed chronic paranoid schizophrenia and 
remarked that "it appears that this disorder first began 
while he was in the service".  This comment is sufficient to 
well ground the claim.  While the examiner also noted that 
the claims file contained no record to substantiate his claim 
of receiving counsel to seek psychiatric treatment while in 
service, the statement also expressed the examiner's opinion 
of a relationship between the current disorder and service, 
thereby rendering the July 1997 statement competent medical 
evidence.  Compare LeShore v. Brown, 8 Vet. App. 406, 410 
(1995) (information simply recorded by medical examiner, 
unenhanced by any additional medical comment by that 
examiner, and does not constitute competent medical 
evidence).  

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette, 8 Vet. App. at 75-76 and King, 5 
Vet. App. at 21, a current disorder, symptomatology in 
service, and a link between the current disorder and a 
service-connected disability, thereby satisfying the three 
elements of a well-grounded claim.  See Caluza , 7 Vet. App. 
at 506.  The Board thus determines that the claim of service 
connection for a psychiatric disorder is well grounded.  As 
the claim is well grounded, VA is under a duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  Additional 
development, required under the duty to assist before this 
decision is adjudicated on the merits, is addressed in the 
Remand section below.  

III.  Service Connection for a Back Disorder and a Chest 
Disorder

As discussed in Part II above, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service, or within an applicable 
presumptive period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (arthritis or 
cardiovascular-renal disease shown within one year of 
separation may be presumed incurred in service).  The 
threshold question of this analysis involves whether the 
appellant has presented evidence of a well-grounded claim.   
See 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81 
(plausible or capable of substantiation).  See also Tirpak, 
2 Vet. App. at 611; Grottveit, 5 Vet. App. at 92-93.  A well-
grounded claim for service-connection requires competent 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence linking the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  

A.  Back Disorder

Although the January 1997 VA examination report found only 
the appellant's subjective complaints of back pain, and no 
indication of current back symptomatology, the record 
includes other medical documents indicating that he has some 
symptomatology associated with his back.  VA examination in 
June and July 1988 identified low back pain syndrome based on 
an x-ray report showing early degenerative changes in the 
lower dorsal vertebral bodies.  February 1991 VA x-ray 
reports found minimal degenerative changes with early bony 
lipping in the lower cervical vertebral bodies and 
questionable spondylolysis at L5-S1.  VA examination that 
month diagnosed neck pain syndrome.  March 1991 private 
clinical records noted a two-and-a-half inch abrasion on the 
left lower back or left buttock from an unknown source.  A 
September 1994 private x-ray report showed mild degenerative 
changes associated with the cervical spine.  This medical 
evidence constitutes competent medical evidence of a current 
back disorder and satisfies the initial element of a well-
grounded claim.  See Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.

The appellant maintains that during boot camp in his first 
period of service he was knocked off the top bunk in a 
barracks and fell on his head, resulting in a back injury.  
He also indicated that he was placed on bed rest during a 
period of reserve training in 1976.  Although the service 
medical records are silent as to any such injuries or 
treatment, the truthfulness of the contentions must be 
presumed when determining whether a claim is well grounded, 
Robinette, 8 Vet. App. at 75-76; King, 5 Vet. App. at 21, 
thereby satisfying the second element of a well-grounded 
claim.  

As to the third element of a well-grounded claim, however, 
the record is conspicuously silent as to any competent 
medical evidence linking the current back disorder to service 
or the one-year presumptive period following separation from 
service.  In three documents, examiners noted the appellant's 
statements of a history of back injury in service.  An April 
1988 VA clinical record indicated that the appellant 
complained of low back pain since 1976; the examiner 
diagnosed mechanical low back pain.  Private clinical records 
in September 1994 indicated that the appellant stated he had 
a history of intermittent neck pain for the previous 20 
years; the examiner did not render any diagnosis or make any 
comment regarding the cervical spine.  VA examination in 
January 1997 indicated that the appellant stated he was 
injured in service in 1973; the examiner noted that the 
diagnosis of low back pain complaints was based on the 
appellant's subjective complaints only and that there was no 
abnormality of the cervical spine.  Because these documents 
represent information simply recorded by a medical examiner, 
unenhanced by any additional medical comment, they cannot 
constitute competent medical evidence.  LeShore, 8 Vet. App. 
at 410.  Thus, to the extent that these clinical reports 
based a finding on a recitation by the appellant of his own 
medical history, the information is not probative evidence as 
to the etiology of the disorder.  As the evidence is not 
probative, it cannot form the basis of competent medical 
evidence.  

Two other documents are relevant to the question of a nexus 
between the current back disorder and service.  A copy of a 
billing statement submitted by a private chiropractor 
indicated that the appellant was treated on at least 14 
different occasions between February and April 1983.  
Clinical records relevant to this claim were not submitted.  
However, such treatment was about eight years after 
separation from service, far outside the one-year presumptive 
period following separation from service to represent a 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (claim may be 
well grounded if there is a continuity of symptomatology 
between service and current disorder).  Moreover, the 
chiropractor did not state the disorder being treated or the 
etiology of that unidentified disorder.  A record simply 
showing a number of treatments eight years after separation 
from service cannot constitute competent medical evidence.  

The second document is an undated lay statement, received by 
VA in July 1998, signed by a person who served with the 
appellant, indicating that the appellant was restricted to 
bed for three days while undergoing reserve training in 1976.  
The document did not identify the reason for this 
restriction, so it would be speculative to conclude that it 
involved his current back complaints.  

The only remaining evidence discussing a link between the 
current back disorder and service or the one-year presumptive 
period following separation from service is the testimony of 
the appellant and his bother at hearings in March 1994 and 
May 1998.  Generally, statements prepared by lay persons who 
are ostensibly untrained in medicine cannot constitute 
competent medical evidence to render a claim well grounded.  
A layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not indicate that 
the appellant or his brother possesses such medical 
expertise.  Therefore, their testimony alone cannot 
constitute competent medical evidence to link the current 
back disorder to service or to the one-year presumptive 
period following separation from service.  

In the absence of competent medical evidence of a link 
between the current back disorder and service or the one-year 
presumptive period following service, the claim is not well 
grounded.  


B.  Chest Disorder

An electrocardiogram, conducted as part of a VA examination 
in June 1988, was abnormal.  Although June 1986, September 
1994, and January 1997 VA electrocardiograms were normal, the 
results of in June 1988 constitutes competent medical 
evidence of a current chest disorder, thereby satisfying the 
initial element of a well-grounded claim.  The available 
service medical records are silent as to any chest 
symptomatology during service.  The appellant's hearing 
testimony in March 1994 and May 1998 to the effect that he 
suffered an injury affecting his chest must be presumed true 
for purposes of determining whether the claim is well 
grounded, thereby satisfying the second element of a well-
grounded claim.  See Epps, 126 F.3d at 1468; Robinette, 8 
Vet. App. at 75-76; Caluza, 7 Vet. App. at 506; King, 5 Vet. 
App. at 21.  

As to the third element of a well-grounded claim, the record 
does not contain competent medical evidence linking the 
current chest disorder (manifested by an abnormal 
electrocardiogram report in June 1988) to service or a one-
year period following separation from service.  The evidence 
pertinent to this aspect of the claim is as follows:  

? A June 1986 VA clinical record indicated that the 
appellant complained of chest pressure with radiation 
associated with nausea.  Examination revealed no clicks, 
gallops, or murmurs and no carotid bruits.  An 
electrocardiogram showed no acute changes.  Chest x-ray 
indicated normal heart size and clear lungs.  

? VA examination in October 1986 showed that the appellant 
complained of his heart.  Cardiovascular evaluation was 
unremarkable.  

? A February 1988 VA clinical record revealed numerous 
somatic complaints, including chest pressure.  The 
examiner's comments focused on orthopedic issues rather 
than symptoms relevant to the chest.  

? VA examination in June 1988, at which time the 
electrocardiogram was abnormal, indicated that the 
appellant complained of chest pain; examination revealed 
a regular heart without murmurs.  

? February 1991 VA chest x-ray was normal.  

? September 1991 private clinical record showed that the 
appellant complained of left arm numbness.  

? September 1994 private clinical records showed that the 
appellant complained of chest pains off and on for the 
previous 20 years.  The examiner noted the heart had 
regular rhythm; electrocardiogram showed normal sinus 
rhythm with no signs of acute ischemia.  

? A January 1997 electrocardiogram revealed normal sinus 
rhythm.  

While this evidence documents the appellant's repeated 
complaints of chest pain or pressure, none of the records 
attempt to link the one abnormal electrocardiogram finding to 
service or the one-year period following separation from 
service.  Moreover, that finding, in June 1988, was noted 
about 13 years after the appellant separated from service, 
and thereby does not indicate a continuity of chest 
symptomatology after separation from service.  See 38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 495 (claim may be well 
grounded if there is a continuity of symptomatology between 
service and current disorder).  

The only remaining evidence discussing a link between the 
current chest disorder and service or the one-year 
presumptive period following separation from service is the 
testimony of the appellant and his bother at hearings in 
March 1994 and May 1998.  The record does not indicate that 
the appellant or his brother possesses the medical expertise 
required to opine as to medical matters.  Their testimony 
alone cannot constitute competent medical evidence to link 
the current chest disorder to service or to the one-year 
presumptive period following separation from service.  
Espiritu, 2 Vet. App. at 494-95.  

In the absence of competent medical evidence of a link 
between the current chest disorder and service or the one-
year presumptive period following service, the claim is not 
well grounded.  

C.  Other Considerations

Because the claims of service connection for a back disorder 
and a chest disorder are not well grounded, VA is under no 
duty to assist the appellant in further development of the 
claims.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  
The appellant contends that VA has such an obligation, 
despite the Board's determinations that the claims are not 
well grounded.  Citing to VETERANS BENEFITS ADMINISTRATION MANUAL 
M21-1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (M21-1), the appellant's representative argues that 
the M21-1 provisions require the claims to be fully developed 
prior to determining whether the claim is well grounded.  

Pertinent law and the binding judicial precedent hold 
otherwise.  In Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999), the Court, specifically addressing the 
argument advanced by the appellant, found that VA cannot 
undertake to assist a claimant in developing facts pertinent 
to a claim absent the submission and establishment of a well-
grounded claim.  Accordingly, any perceived or actual failure 
by VA to render assistance in the absence of a well-grounded 
claim cannot be legal error.  Id., slip op. at 30.  Both the 
Court and the Federal Circuit have held that 38 U.S.C.A. 
§ 5107(a) requires that, if a well-grounded or plausible 
claim has not been submitted, there is no duty on the part of 
VA to assist in the claim's full development.  See Epps, 126 
F.3d at 1467-68 (duty to assist does not attach until the 
appellant has met his burden of submitting a well-grounded 
claim); Meyer v. Brown, 9 Vet. App. 425, 433-34 (1996) (to 
permit a duty to assist prior to submission of a plausible 
claim would make 38 U.S.C.A. § 5107(a) a nullity); Grottveit 
5 Vet. App. at 93 (assistance required only after 
establishment of a well-grounded claim); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (duty to assist applies 
only after initial burden of well-grounded claim satisfied).  
Moreover, the Board is not bound by an administrative 
issuance (the M21-1 manual) that is in conflict with binding 
judicial decisions.  38 C.F.R. § 19.5 (Board is not bound by 
VA manuals).  In the absence of a well-grounded claim, VA is 
under no obligation to assist the appellant in the further 
development of the claims.  

The appellant is, though, entitled to compliance with the 
Board's May 1996 remand directives.  Stegall v. West, 11 Vet. 
App. 268 ( 1998).  The RO, in a June 1996 letter, 
communicated with the appellant regarding any additional 
evidence pertinent to the claims and his choice of 
representative.  The RO also attempted, through the National 
Personnel Records Center (NPRC), to secure available service 
medical records not previously associated with the claims 
file.  NPRC responded in August 1997 that it had previously 
submitted these records to VA in 1982.  By these actions, the 
RO complied with the May 1996 remand directives.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the September 1992 statement of the case and in the 
September 1994, December 1994, January 1998, and July 1998 
supplemental statements of the case in which the appellant 
was informed that the reason for the denial of the claim was 
the lack of competent evidence linking the current back and 
chest disorders to service or the one-year presumptive period 
following service.  Furthermore, by this decision, the Board 
is informing the appellant of the evidence which is lacking 
and that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, the claim is reopened.  

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for a chest disorder is 
denied.  


REMAND

As discussed above, the claim of service connection for a 
psychiatric disorder is well grounded.  To thoroughly 
evaluate the nature and etiology of the disorder, the case is 
REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for a 
psychiatric disorder after May 1998, and 
the dates of such treatment.  After 
securing any necessary releases, the RO 
should obtain complete clinical records 
of such treatment and associate them with 
the claims folder.  

2.  After the above directives have been 
accomplished, to the extent reasonably 
possible, the RO should schedule the 
appellant for a VA psychiatric 
examination to determine the nature and 
etiology of his psychiatric disorder.  
The claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  All necessary tests and 
studies should be conducted.  The report 
of examination should contain an account 
of all manifestations found to be 
present.  The examiner should also 
comment on whether any manifestations 
noted are the result of any disorder 
originating during or within one year 
after the appellant's service from 
January 1973 to December 1975, based on 
the examiner's review of the claims file, 
or whether any such manifestations are 
related to a post-service, intercurrent 
and superseding disease or injury.  

3.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall, 11 Vet. App. at 270-71.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals







